            Case 5:18-cr-00258-EJD Document 922-1 Filed 08/19/21 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
            Plaintiff,                         )   DECLARATION OF KATHERINE TREFZ IN
16                                             )   SUPPORT OF MOTION FOR ORDER ISSUING
       v.                                      )   RULE 17 SUBPOENA
17                                             )
     ELIZABETH HOLMES and                      )
18   RAMESH “SUNNY” BALWANI,                   )
                                               )   Hon. Edward J. Davila
19          Defendants.                        )
                                               )
20                                             )
                                               )
21

22

23

24

25

26

27

28
     DECLARATION OF KATHERINE TREFZ IN SUPPORT OF MOTION FOR ORDER ISSUING
     RULE 17 SUBPOENA
     CR-18-00258 EJD
            Case 5:18-cr-00258-EJD Document 922-1 Filed 08/19/21 Page 2 of 2




 1 I, KATHERINE TREFZ, declare as follows:

 2         1.     I represent Defendant Elizabeth Holmes and am a member of the Bar of this Court. I

 3 submit this declaration in support of Ms. Holmes’ Motion for Order Issuing Rule 17 Subpoena (the

 4 “Motion”). I attest to the following facts upon which the Unopposed Motion relies.

 5         2.     Attached as Exhibit 1 is a Rule 17 subpoena to Dr. Gerald Asin, redacted to protect

 6 confidential information.

 7         3.     Exhibit 2 is true and correct copy of a Form FD-302 for E.T., filed as an attachment to

 8 Ms. Holmes’ Administrative Motion for Leave to File Rule 17 Subpoena Under Seal in order to conceal

 9 private health information.

10

11         Executed this 19 day of August, 2021 in San Jose, CA.

12

13

14
                                                       /s/ Katherine Trefz
15                                                     KATHERINE TREFZ
                                                       Attorney for Elizabeth Holmes
16

17

18

19

20

21

22

23

24

25

26

27

28 DECLARATION OF KATHERINE TREFZ IN SUPPORT OF MOTION FOR ORDER ISSUING
   RULE 17 SUBPOENA
   CR-18-00258 EJD
                                       1
